DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 has been amended but is only marked as “Previously Presented”. Appropriate correction is required. 
Claim Objections
Claim 22 objected to because of the following informalities: claim 22 is dependent upon claim 21, which is now a canceled claim. Claim should depend upon claim 1, which has incorporated previous claim 21.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
Applicant states: “The Singh, Hong, and Holman references do not obviate claims 1, 4-14, 20, 25-27, 30-35, 37-42 since claim 1 has been amended to include all of the limitations of claim 21 except for poly[methanetetryl-tetra(thimethylene)] which is taught by the Wang reference as shown in Issue No. 3 below. Amended claim 1 is not taught by any of these references so it would not be obvious to a person of ordinary skill in the art to make or use these references to arrive at our invention.”

Additionally, claim 33 is independent and does not include such an amendment, and no remarks appear to have been made regarding claim 33. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20, 22-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires “said organic material or polymeric material”. There is no antecedent basis in the claim for “said organic material or polymeric material” as the limitation is introduced as a choice of cathode active material in claim 11, but claim 11 is dependent upon claim 1. For purposes of examination, “said organic material or polymeric material” is attributed to a choice material of the cathode active material. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, 15-20, 22-26, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PGPub 2014/0154572) and further in view of Hong et al. (PGPub 2016/0164078), or alternatively in view of Holman et al. (PGPub 2004/0018430) and Wang et al. (PGPub 2015/0044556).
Considering Claim 1, Singh discloses a particulate of a cathode active material (particle of cathodic active material [Abstract, 0021]) for a lithium battery (for lithium electrochemical battery cell [0015, 0031]), said particulate comprising one or a plurality of cathode active material particles (one or plural particles [Abstract]) being embraced or encapsulated by a thin layer of a protecting polymer (particle 120 is fully encapsulated by protective polymer coating 140 [Abstract, 0024, 0023, Figure 1]), and a thickness from 0.5 nm to 10 µm (polymer layer 140 may be 1 nm to 1000 nm thick such as 1 to 5 nm thick [0022]), wherein said protecting polymer isolates the cathode active material from a non-aqueous electrolyte, polymer gel electrolyte, ionic liquid electrolyte, quasi-solid electrolyte, or solid-state electrolyte (encapsulating polymer coating prevents direct contact between cathodic particle and electrolyte [Abstract, 0019, Figure 1], wherein electrolyte is non-aqueous liquid electrolyte or solid polymer electrolyte [0033]). 
Singh discloses that the polymer layer comprises lithium salts [0013]. Singh discloses that the polymer material for the protective coating can be polyacrylonitrile or other electronically conductive and/or ionically conductive polymers [0027]. However, Singh is silent to poly(ethylene oxide), polypropylene oxide, poly(vinylidenefluoride)-hexafluoropropylene, or poly(vinylidene fluoride). 
Hong discloses a cathode active material [Abstract, 0022] comprising a core and a shell containing a polymer [0009]. The shell polymer includes any ion-conducting binder polymer commonly used in a lithium battery [0059] and may include polyacrylonitrile, poly(vinylidene fluoride), poly(vinylidene fluoride-co-hexafluoropropene) (PVdF-co-HFP), poly(ethylene oxide), or polypropylene oxide [0060]. These materials are preferred as they can further improve the performance of an electrochemical device [0059] by limiting moisture reaction [0062]. The claimed invention states that it is well known in the field of polymer science that a polymer normally has a molecular weight less than 0.5 x 106 g/mole unless otherwise specified in a report [page 5 lines 12-17], so it is understood that the standard polymers of poly(vinylidene fluoride), poly(vinylidene fluoride-co-hexafluoropropene) (PVdF-co-HFP), poly(ethylene oxide), or polypropylene oxide [0060] as disclosed by Hong have a molecular weight less than 0.5 x 106 g/mole. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the polymer protective coating of Singh with the shell polymer material 
The claimed invention states that such disclosed materials of poly(vinylidene fluoride), poly(vinylidene fluoride-co-hexafluoropropene) (PVdF-co-HFP), poly(ethylene oxide), or polypropylene oxide have the claimed lithium ion conductivity range of 10-8 S/cm to 5 x 10-2 S/cm in conjunction with lithium salt [page 15 lines 1-20, Table 1]. Therefore, the combined teachings of Singh and Hong that teach these polymers in conjunction with lithium salt teach a lithium ion conductivity range of 10-8 S/cm to 5 x 10-2 S/cm. 
Alternatively, if a sulfonated polymer is chosen and/or required, Holman discloses an electrochemical device comprising an electroactive particle coated with an outer layer [0016]. The layer [0094] may comprise a conductive polymer such as poly(3,4 ethylene dioxythiophene)-polystyrene sulfonate (PEDT-PSS) [0098], which reads on the limitation of sulfonated polystyrene or its chemical derivative or copolymer. The conductive material of the layer is ionically conductive with a conductivity of at least about 10-4 S/cm [0095]. The claimed invention states that it is well known in the field of polymer science that a polymer normally has a molecular weight less than 0.5 x 106 g/mole unless otherwise specified in a report [page 5 lines 12-17], so it is understood that the standard polymer of polystyrene and its derivatives and copolymers have a molecular weight less than 0.5 x 106 g/mole. The coating ensures high power density [0068] by providing electronic conductivity, ionic conductivity and electrochemical stability for batteries [0068, 0015]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the protective coating of Singh with the coating polymer material of Holman in order to ensure high power density [0068] by providing electronic conductivity, ionic conductivity and electrochemical stability for batteries [0068, 0015].
Singh discloses that the cathode active material can be made of any high capacity material that has a discharge capacity of about 150 mAh/g or more [0021]. However, Singh is silent to an organic or polymeric cathode active material comprising thioether polymer or a quinone compound. 
Wang discloses a cathode for a lithium battery [Abstract]. In addition to inorganic material, the cathode may also comprise organic material [0022] such as poly(anthraquinonyl sulfide) [0027] or 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the non-limiting cathode material of Singh with the cathode materials of Wang in order to provide a high-rate cathode material [0016]. 
	Considering Claim 3, Singh discloses that said protecting polymer layer contains a lithium salt dispersed between chains of said protecting polymer (polymer layer comprises lithium salts [0013], protective layer contains polymer chains with cationic or anionic groups [0030], so the contained lithium salts would necessarily be dispersed between the polymer chains). 
	Considering Claim 4, Singh discloses that the protecting polymer layer contains an electrically conductive material dispersed therein (electrically conductive polymers blended into polymer layer [0027], 0028, 0019])
	Considering Claim 5, Singh discloses that said electrically conducting material is selected from an electron-conducting polymer (electrically conductive polymer [0027, 0028, 0019]). 
Considering Claim 6, Singh discloses that said protecting polymer layer contains a dispersed lithium salt (polymer layer comprises lithium salts [0013]). The exemplary electrolyte uses a lithium salt of LiPF6 [0033]. Because the protective coating is designed to be ionically conductive [0027] and contains a lithium salt [0013], using the recognized lithium salt of LiPF6 for the expected result of exemplary ion conductivity in the protecting polymer layer would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 7, Singh discloses that said protecting polymer layer has a thickness from 1 nm to 1 µm (polymer layer 140 may be 1 nm to 1000 nm thick such as 1 to 5 nm thick [0022]). 
	Considering Claim 8, Singh discloses that said protecting polymer has a thickness less than 100 nm (polymer layer 140 may be 1 to 5 nm thick [0022]). 
	Considering Claim 9, Singh discloses that said protecting polymer has a thickness less than 10 nm (polymer layer 140 may be 1 to 5 nm thick [0022]).
Considering Claim 10, the combined teachings of Singh and Hong are as applied in claim 1. Hong discloses a cathode active material [Abstract, 0022] comprising a core and a shell containing a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the polymer protective coating of Singh with the shell polymer material of Hong in order to further improve the performance of an electrochemical device [0059] by limiting moisture reaction [0062] while still providing ion conduction [0059, 0060].
The claimed invention states that such disclosed materials of poly(vinylidene fluoride), poly(vinylidene fluoride-co-hexafluoropropene) (PVdF-co-HFP), poly(ethylene oxide), or polypropylene oxide have the claimed lithium ion conductivity range of 10-8 S/cm to 5 x 10-2 S/cm in conjunction with lithium salt [page 15 lines 1-20, Table 1]. Therefore, the combined teachings of Singh and Hong that teach these polymers in conjunction with lithium salt teach a lithium ion conductivity range of 10-5 S/cm to 10-2. 
Alternatively, if a sulfonated polymer is chosen and/or required, Holman discloses an electrochemical device comprising an electroactive particle coated with an outer layer [0016]. The layer [0094] may comprise a conductive polymer such as poly(3,4 ethylene dioxythiophene)-polystyrene sulfonate (PEDT-PSS) [0098], which reads on the limitation of sulfonated polystyrene or its chemical derivative or copolymer. The conductive material of the layer is ionically conductive with a conductivity of at least about 10-4 S/cm [0095]. The claimed invention states that it is well known in the field of polymer science that a polymer normally has a molecular weight less than 0.5 x 106 g/mole unless otherwise specified in a report [page 5 lines 12-17], so it is understood that the standard polymer of polystyrene and its derivatives and copolymers have a molecular weight less than 0.5 x 106 g/mole. The coating ensures high power density [0068] by providing electronic conductivity, ionic conductivity and electrochemical stability for batteries [0068, 0015]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the protective coating of Singh with the coating polymer material of 
	Considering Claim 11, Singh discloses that said cathode active material is selected from an inorganic material, and said inorganic material does not include sulfur or alkali metal polysulfide (positive electrode active material can be any of Li2MO3-LiMO2, LiMO2 [0011]). 
	Considering Claim 12, Singh discloses that said inorganic material is selected from a metal oxide (positive electrode active material can be any of Li2MO3-LiMO2, LiMO2 [0011]).
	Considering Claim 13, Singh discloses that said inorganic material is selected from a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium-mixed metal oxide (positive electrode active material can be any of Li2MO3-LiMO2, LiMO2 wherein M = Mn, Co, or Ni [0011]).
Considering Claims 15-18, 20, Singh discloses that the cathode active material can be made of any high capacity material that has a discharge capacity of about 150 mAh/g or more [0021]. However, Singh is silent to other materials. 
Wang discloses a cathode for a lithium battery [Abstract]. In addition to metal oxides [0023], the cathode material may also include vanadium oxides such as VO2 [0024], a lithium transition metal silicate denoted as Li2MSiO4 [0025], or a transition metal dichalcogenide such as TiS2 [0026]. When used in conjunction with graphene sheets, the material provides a high-rate cathode [0016]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the non-limiting cathode material of Singh with the cathode materials of Wang in order to provide a high-rate cathode material [0016].
	Considering Claim 19, Singh discloses that said metal oxide is selected from layered LiMO2 or spinel LiM2O4 ([0011]). 
Considering Claims 22-23, Singh discloses that the cathode active material can be made of any high capacity material that has a discharge capacity of about 150 mAh/g or more [0021]. However, Singh is silent to other materials.
Wang discloses a cathode for a lithium battery [Abstract]. In addition to inorganic material, the cathode may also comprise organic material [0022] such as poly(anthraquinonyl sulfide) [0027], 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the non-limiting cathode material of Singh with the cathode materials of Wang in order to provide a high-rate cathode material [0016]. 
	Considering Claim 24, Singh discloses that said cathode material is in a form of nanoparticle having a diameter from 0.5 nm to 100 nm (cathode active particle may be spherical with a diameter of 50 nm [0021]). 
	Considering Claim 25, Singh discloses that one or a plurality of said particles is coated with a layer of carbon or graphene (coated intervening layer 160 on particle 120 may be carbon or carbon nanotubes [0026, Figure 1]). 
	Considering Claim 26, Singh discloses that said protective polymer layer is a neat polymer having no additive or filler dispersed therein (use of fillers is optional [0013, 0027]). 	 
	Considering Claim 29, Singh discloses that said protective polymer layer further contains an electron-conducting polymer mixed with said protecting polymer and said electron-conducting polymer is selected from polythiophene (electron conducting polymer is blended with ionic conductive polymer and includes polythiophene [0027]). 
	Considering Claim 30, Singh discloses a cathode active material layer containing multiple particulates of claim 1 (positive electrode layer 310 contains multiple active particles 320 [0032, Figure 3]), an optional conductive additive (electronically-conductive particles [0032]), and an optional binder that bonds said multiple particulates together (binder [0032]). 
	Considering Claim 31, Singh discloses a lithium battery (electrochemical cell 300 [0032, Figure 3], lithium electrochemical battery cell [0015, 0031]) containing an optional anode current collector (negative electrode current collector [0032]), an anode active material layer (negative electrode layer 360 [0032, Figure 3]), the cathode active material layer as defined in claim 30 (positive electrode layer 310 [0032, Figure 3]), an optional cathode current collector (current collector 340 [0032, Figure 3]), an electrolyte in ionic contact with said anode active material layer and said cathode active material layer 
Considering Claim 32, Singh discloses a lithium ion battery (lithium battery releases lithium ions [0032]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PGPub 2014/0154572) and further in view of Hong et al. (PGPub 2016/0164078) (or alternatively in view of Holman et al. (PGPub 2004/0018430)), Wang et al. (PGPub 2015/0044556), and Toyama et al. (PGPub 2010/0247986).
Considering Claim 14, Singh discloses that the cathode active material can be made of lithium manganese composite oxide [0011] or any high capacity material that has a discharge capacity of about 150 mAh/g or more [0021]. However, Singh is silent to NiF2. 
Toyama discloses a positive electrode comprising lithium manganese composite oxide [Abstract]. A metal fluoride such as NiF2 is included so as to suppress the leaching of Mn from the surface [0036] so as to prevent clogging [0007] while maintaining electric conductivity [0011]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the cathode of Singh with the metal fluoride of Toyama in order to suppress the leaching of Mn from the surface [0036] so as to prevent clogging [0007] while maintaining electric conductivity [0011].
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PGPub 2014/0154572) and further in view of Hong et al. (PGPub 2016/0164078) (or alternatively in view of Holman et al. (PGPub 2004/0018430)), Wang et al. (PGPub 2015/0044556), and Phares (PGPub 2019/0252668).
Considering Claims 27-28, Singh discloses that said protecting polymer layer contains a lithium salt dispersed between chains of said protecting polymer (polymer layer comprises lithium salts [0013], protective layer contains polymer chains with cationic or anionic groups [0030], so the contained lithium salts would necessarily be dispersed between the polymer chains). However, Singh is silent to a specific amount and to materials of Li2S and Li2O. 
2S and Li2O (ionically conducting material included with particles [0031], Li2S and Li2O included along an interface with a binder [0034]). As this material is shown to facilitate transport of ions both through the bulk of the material and/or the transport of ions along an interface between the material and a layer of binder material disposed on a particle surface [0033], routinely experimenting with the lithium ion-conducting additive and coming up with a weight of 0.1% to 50% by weight would have been obvious to a person of ordinary skill in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the protective layer of Singh with the lithium ion conductor additives and amounts of Phares in order to facilitate transport of ions both through the bulk of the material and/or the transport of ions along an interface between the material and a layer of binder material disposed on a particle surface [0033]. 
Claims 33, 34, 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PGPub 2014/0154572) and further in view of Hong et al. (PGPub 2016/0164078), or alternatively in view of Holman et al. (PGPub 2004/0018430).
Considering Claim 33, Singh discloses a method of manufacturing a lithium battery (method of making lithium battery cell [0015, 0031]), said method comprising:

(b) providing an anode active material layer and an optional anode current collector to support said anode active material layer (negative electrode current collector [0032] provided to support negative electrode layer 360 [0032, Figure 3]); and 
(c) providing an electrolyte in contact with the anode active material layer and the cathode active material layer and an optional separator electrically separating the anode and the cathode (electrolyte 350 in ionic contact with positive and negative electrode layers [0032, Figure 3]), and a porous Celgard separator for liquid electrolyte [0033]); 
wherein the operation of providing the cathode active material layer includes providing multiple particulates of a cathode active material (particles of cathodic active material [Abstract, 0021]), wherein at least one of said particulates is composed of one or a plurality of cathode active material particles being fully embraced or encapsulated by a thin layer of a protecting polymer (particle 120 is fully encapsulated by protective polymer coating 140 [Abstract, 0024, 0023, Figure 1]), and a thickness from 0.5 nm to 10 µm (polymer layer 140 may be 1 nm to 1000 nm thick such as 1 to 5 nm thick [0022]), wherein said protecting polymer is a high elasticity polymer having a recoverable tensile strain no less than 5% (polymer may be ionically conductive high-voltage-stable polymer such as polyacrylonitrile (PAN) [0027], claimed invention also lists generic material of polyacrylonitrile [0015 PGPub version], and it does not appear that specific modifications processes are listed, so it appears that Singh inherently discloses a recoverable tensile strength no less than 5%), wherein said protecting polymer isolates the cathode active material from a non-aqueous electrolyte, polymer gel electrolyte, ionic liquid electrolyte, quasi-solid electrolyte, or solid-state electrolyte (encapsulating polymer coating prevents direct contact between cathodic particle and electrolyte [Abstract, 0019, Figure 1], wherein electrolyte is non-aqueous liquid electrolyte or solid polymer electrolyte [0033]). 
Singh discloses that the polymer layer comprises lithium salts [0013]. Singh discloses that the polymer material for the protective coating can be polyacrylonitrile or other electronically conductive 
Hong discloses a cathode active material [Abstract, 0022] comprising a core and a shell containing a polymer [0009]. The shell polymer includes any ion-conducting binder polymer commonly used in a lithium battery [0059] and may include polyacrylonitrile, poly(vinylidene fluoride), poly(vinylidene fluoride-co-hexafluoropropene) (PVdF-co-HFP), poly(ethylene oxide), or polypropylene oxide [0060]. These materials are preferred as they can further improve the performance of an electrochemical device [0059] by limiting moisture reaction [0062]. The claimed invention states that it is well known in the field of polymer science that a polymer normally has a molecular weight less than 0.5 x 106 g/mole unless otherwise specified in a report [page 5 lines 12-17], so it is understood that the standard polymers of poly(vinylidene fluoride), poly(vinylidene fluoride-co-hexafluoropropene) (PVdF-co-HFP), poly(ethylene oxide), or polypropylene oxide [0060] as disclosed by Hong have a molecular weight less than 0.5 x 106 g/mole. The claimed invention also lists generic material of poly(vinylidene fluoride), poly(vinylidene fluoride-co-hexafluoropropene) (PVdF-co-HFP), poly(ethylene oxide), or polypropylene oxide [page 15 lines 1-20, Table 1], and it does not appear that specific modifications processes are listed, so it appears that Hong inherently discloses a recoverable tensile strength no less than 5%. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the polymer protective coating and method of Singh with the shell polymer material of Hong in order to further improve the performance of an electrochemical device [0059] by limiting moisture reaction [0062] while still providing ion conduction [0059, 0060].
The claimed invention states that such disclosed materials of poly(vinylidene fluoride), poly(vinylidene fluoride-co-hexafluoropropene) (PVdF-co-HFP), poly(ethylene oxide), or polypropylene oxide have the claimed lithium ion conductivity range of 10-8 S/cm to 5 x 10-2 S/cm in conjunction with lithium salt [page 15 lines 1-20, Table 1]. Therefore, the combined teachings of Singh and Hong that teach these polymers in conjunction with lithium salt teach a lithium ion conductivity range of 10-8 S/cm to 5 x 10-2 S/cm. 
Alternatively, if a sulfonated polymer is chosen and/or required, Holman discloses an electrochemical device comprising an electroactive particle coated with an outer layer [0016]. The layer -4 S/cm [0095]. The claimed invention states that it is well known in the field of polymer science that a polymer normally has a molecular weight less than 0.5 x 106 g/mole unless otherwise specified in a report [page 5 lines 12-17], so it is understood that the standard polymer of polystyrene and its derivatives and copolymers have a molecular weight less than 0.5 x 106 g/mole. The coating ensures high power density [0068] by providing electronic conductivity, ionic conductivity and electrochemical stability for batteries [0068, 0015]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the protective coating and method of Singh with the coating polymer material of Holman in order to ensure high power density [0068] by providing electronic conductivity, ionic conductivity and electrochemical stability for batteries [0068, 0015].
	Considering Claim 34, Singh discloses that said protecting polymer forms a mixture with an electronically conductive polymer (electron-conducting polymer blended with ionic conducting polymer [0027]), a lithium ion-conducting material (polymer further comprises lithium salt [0013]). 
Considering Claim 36, Singh discloses that said protecting polymer layer contains a dispersed lithium salt (polymer layer comprises lithium salts [0013]). The exemplary electrolyte uses a lithium salt of LiPF6 [0033]. Because the protective coating is designed to be ionically conductive [0027] and contains a lithium salt [0013], using the recognized lithium salt of LiPF6 for the expected result of exemplary ion conductivity in the protecting polymer layer would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 37, Singh discloses that the said providing multiple particulates includes encapsulating or embracing said one or a plurality of cathode active material particles with said thin layer of protecting polymer using a procedure selected from in-situ polymerization (initiators first coated onto particle, then polymer is grown [0030]). 
Considering Claim 38, Singh discloses that said cathode active material is selected from an inorganic material, and said inorganic material does not include sulfur or alkali metal polysulfide (positive electrode active material can be any of Li2MO3-LiMO2, LiMO2 [0011]).
Considering Claim 39, Singh discloses that one or a plurality of said particles is coated with a layer of carbon or graphene (coated intervening layer 160 on particle 120 may be carbon or carbon nanotubes [0026, Figure 1]).
Considering Claims 40 and 41, Singh discloses that the cathode active material layer includes providing multiple particulates of a cathode active material (particles of cathodic active material [Abstract, 0021]), wherein at least one of said particulates is composed of one or a plurality of cathode active material particles being fully embraced or encapsulated by a thin layer of a protecting polymer (particle 120 is fully encapsulated by protective polymer coating 140 [Abstract, 0024, 0023, Figure 1]), wherein said protecting polymer is a high elasticity polymer having a recoverable tensile strain no less than 5% (polymer may be ionically conductive high-voltage-stable polymer such as polyacrylonitrile (PAN) [0027], claimed invention also lists generic material of polyacrylonitrile [0015 PGPub version], and it does not appear that specific modifications processes are listed, so it appears that Singh inherently discloses a recoverable tensile strength no less than 5%). The embracing intervening layer 160 may include both graphite, carbon, and carbon nanotubes (graphene) [0026]. As each of these materials provides good bonding between the particle 120 and the protective coating 140, good electronic conductivity, and stability against the protective coating at higher voltages [0025], providing a mixture that includes graphite and embracing outer-side bonding carbon nanotubes (rolled graphene sheets) in order to provide expected results of good bonding, good electronic conductivity, and higher voltage stability would have been obvious to a person of ordinary skill in the art [0025]. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (PGPub 2014/0154572) and further in view of Hong et al. (PGPub 2016/0164078) (or alternatively in view of Holman et al. (PGPub 2004/0018430)) and Phares (PGPub 2019/0252668).
Considering Claim 35, Singh discloses that said protecting polymer layer contains a lithium salt dispersed between chains of said protecting polymer (polymer layer comprises lithium salts [0013], protective layer contains polymer chains with cationic or anionic groups [0030], so the contained lithium 2S and Li2O. 
Phares discloses a particulate of a cathode active material (core particles of a cathode electrochemical material [0027]) for a lithium battery (lithium ion battery [0028, 0075, 0003]), said particulate comprising one or a plurality of cathode active material particles being embraced or encapsulated (encapsulated cathode core particles [Abstract, 0027]) by a thin layer of a protecting polymer (core particles encapsulated [Abstract] by binder coatings made of polymer [0035] at a thickness between 3 to 10 nm [0037]). Phares discloses that the protective polymer layer contains a lithium ion-conducting additive dispersed therein to form a composite wherein said lithium ion-conducting additive is selected from Li2S and Li2O (ionically conducting material included with particles [0031], Li2S and Li2O included along an interface with a binder [0034]). As this material is shown to facilitate transport of ions both through the bulk of the material and/or the transport of ions along an interface between the material and a layer of binder material disposed on a particle surface [0033], routinely experimenting with the lithium ion-conducting additive and coming up with a weight of 0.1% to 50% by weight would have been obvious to a person of ordinary skill in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the protective layer of Singh with the lithium ion conductor additives and amounts of Phares in order to facilitate transport of ions both through the bulk of the material and/or the transport of ions along an interface between the material and a layer of binder material disposed on a particle surface [0033]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725